Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION



  UNITED STATES OF AMERICA

  V.                                                     CASE NO.        1:19-mj-20702-CR-
                                                                         MARTINEZ/OTAZO-REYES
  HANSON RICHARD LARKIN,
                    Defendant.
  _____________________________________/

                MOTION TO DETERMINE PRESENT MENTAL CONDITION
                             OF CONVICTED PERSON

         Pursuant to 18 U.S. Code §4244, the Defendant, Hanson Larkin, by and through his

  undersigned counsel, respectfully requests this Honorable Court to order a psychiatric/psychological

  examination of Hanson Larkin be conducted pursuant to the provisions of 18 U.S. Code §4247(b)(c).

  As grounds therefore, the Defendant’s counsel would allege:

         1.      Based upon multiple meetings with the Defendant, Hanson Larkin, undersigned

  counsel believes that he is presently suffering from a mental disease or defect. In support thereof, the

  Defendant, Hanson Larkin, since the age of 13 (he is currently 26 years of age) has been diagnosed

  with numerous mental diseases, disorders and illnesses, to include Asperger Syndrome (AS), Major

  Depressive Disorder (MDD), Attention Deficit Disorder (ADHD), Bipolar Disorder II, and Anxiety

  Disorder.

         2.      Since the age of 13, the Defendant, Hanson Larkin, currently 26 years of age, has

  attempted suicide on at least three occasions. Those efforts have included consuming multiple pills,

  jumping off a bridge in Pittsburgh, Pennsylvania, into a cascading river during the month of

  November, and cutting his inner arm.
                                                     1
Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 2 of 6



          3.        The Defendant, Hanson Larkin, has often informed his counsel that he has nothing to

  live for, and that he would rather die.

          4.        The Defendant, Hanson Larkin, has lived with his parents when not in an institution.

  Though the Defendant was regularly receiving counseling, he stopped taking his medications just

  prior to this incident.

          5.        The Defendant’s parents always felt Hanson was their responsibility rather than a

  state facility.

          6.        Hanson Larkin is a twin, and his sister Martha resides in Illinois where she is

  obtaining her doctorate degree in literature. Hanson’s educational pursuits have been limited and

  unsuccessful.

          7.        After attempting suicide by jumping off a bridge in Pittsburgh, the Defendant, Hanson

  Larkin, moved to Florida with his elderly, sick father. They remained together until his arrest. Since

  his arrest, his father has passed away.

          8.        According to Larkin and his mother, Cynthia Stevans, age 66, Hanson suffered

  physical abuse and bullying when he was in school and discontinued because of that abuse.

          9.        According to Larkin and his mother, Cynthia Stevans, a psychiatrist who treated

  Larkin was verbally abusive to him and elected the use of a medication that caused him to gain over

  100 pounds. According to Larkin and his mother, the increased weight caused a deformity they

  described as “man boobs”. Larkin was between the ages of 13 and 16 years.

          10.       According to Larkin and his mother, as a result of verbal abuse by the psychiatrist, in

  Cynthia Stevans’ presence, that psychiatrist was terminated.



                                                      2
Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 3 of 6



         11.     According to Hanson Larkin, his mother physical and emotionally abused him as a

  child and his father did nothing to impede, thwart, or stop her.

         12.     Though the Defendant, Hanson Larkin, is “extremely intelligent”, learned to play

  piano classics by ear and to speak Chinese without any training, he is without many social skills or

  personal hygiene.

         13.     Undersigned counsel has retained the services of Dr. Merry Haber, a psychologist in

  the Miami area, to meet with, test, and provide a diagnosis and prognosis for Hanson Larkin.

         14.     Dr. Haber was retained after the defense received from the Government information

  that had been downloaded by Larkin onto his cell phone from sites, which, among other things,

  included: where to purchase firearms, articles about murder-suicide, and photographs of individuals

  who have been shot. This information obtained by the Government is not restricted to the timeframe

  of this incident and the Defendant, Hanson Larkins’, limited time within the Miami area.

         15.     None of this Information which the Defendant, Hanson Larkin, downloaded over a

  lengthy period of time was ever acted upon.

         16.     It would be contended that this information was sought and reviewed by the

  Defendant, Hanson Larkin, out of curiosity and particularly when viewing one site, others pop up

  which often draws the viewer to them, though they were not what was originally sought.

         17.     Undersigned counsel has orally been provided a tentative oral report by Dr. Haber (the

  final report is expected to be completed Friday, February 14, 2020).

         18.     Based upon her preliminary assessment, Dr. Haber believes that the Defendant,

  Hanson Larkin, is presently suffering from a mental disease or defect for which he is in need of

  treatment while in custody and at a suitable federal facility.

                                                    3
Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 4 of 6



          19.     With the Defendant, Hanson Larkin’s, permission, counsel will file with the Court,

  under seal, a copy of Dr. Haber’s completed report.

          20.     Additionally, the Defendant, Hanson Larkin, also under seal, will provide the

  Government with a copy of Dr. Haber’s completed report.

          21.     Undersigned counsel verily believes that as best as he is able to opine, Hanson Larkin

  does suffer from a mental disease or defect for which he needs treatment while in custody and at an

  appropriate, suitable facility.

          22.     A motion of this nature, specifically under §4244, is to be filed within 10 days of a

  Defendant being found guilty of an offense, and prior to the time he is to be sentenced.

          23.     This timeframe limitation could not be met because of the delayed receipt of the

  information downloaded from the Defendant’s cell phone by the Government.

          24.     Since his inception of representing Hanson Larkin, undersigned counsel has been

  aware that Larkin suffers from a mental disease or defect based upon documentation from prior

  institutions. Also from the inception of the representation of the Defendant, Hanson Larkin,

  undersigned counsel has never felt or received any information or documentation that would lead

  him to believe that Larkin was either incompetent or insane.

          25.     The Defendant, Hanson Larkin’s, mental disease or defects are not the product of drug

  abuse or any other behavior undertaken by him. These diseases came with birth and developed over

  time. Undersigned counsel was not comfortable asserting a good faith motion under §4244 until his

  concerns were buttressed by a professional, i.e., Dr. Merry Haber (Curriculum Vitae of Dr. Merry

  Haber will be filed upon receipt).



                                                    4
Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 5 of 6



         26.     Undersigned counsel has spoken with Assistant U.S. Attorney Edward Stamm who

  has no objection, on any grounds, to this motion being filed and no objection to it being granted by

  the Court.

         27.     After a hearing, if this motion were to be granted by the Court and the examiners are

  of the opinion that Larkin is presently suffering from a mental disease or defect and in need of care

  or treatment in a suitable custodial facility, and the Court determine and dispose of the case as

  outlined in 18 U.S. Code, Section 4244(d), the Government has no objection either.

         WHEREFORE, the Defendant, Hanson Larkin’s, counsel respectfully requests this

  Honorable Court to order a psychiatric/psychological examination of Larkin be conducted and that a

  report be generated and filed with the Court pursuant to the provisions of §4247(b) and (c), 18 U.S.

  Code. Additionally, if the report includes an opinion by the examiners that Larkin is presently

  suffering from a mental disease or defect but it is not such as to require his custody for treatment or

  care in a suitable facility, that report shall also include an opinion by the examiner concerning the

  sentencing alternatives that would best accord the Defendant the kind of treatment that he does need.

                                                         Respectfully submitted,

                                                         LAMBERT LAW

                                                         /s/ Michael H. Lambert
                                                         ________________________________
                                                         MICHAEL H. LAMBERT, ESQUIRE
                                                         Florida Bar No. 0188156
                                                         BRYAN G. LAMBERT, ESQUIRE
                                                         Florida Bar No. 0097988
                                                         428 North Halifax Avenue
                                                         Daytona Beach, Florida 32118
                                                         (386) 255-0464
                                                         Office@LambertLaw.us


                                                    5
Case 1:19-cr-20702-JEM Document 27 Entered on FLSD Docket 02/12/2020 Page 6 of 6



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 12, 2020, I electronically filed the foregoing with

  the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to the

  following:

         Edward Stamm, Assistant U.S. Attorney
         Edward.Stamm@usdoj.gov
         Maria Medetis, Assistant U.S. Attorney
         Maria.Medetis@usdoj.gov
         99 NE 4th Street, 8th Floor, Miami, Florida 33132-2131




                                                     Respectfully submitted,

                                                     LAMBERT LAW

                                                     /s/ Michael H. Lambert
                                                     ________________________________
                                                     MICHAEL H. LAMBERT, ESQUIRE
                                                     Florida Bar No. 0188156
                                                     BRYAN G. LAMBERT, ESQUIRE
                                                     Florida Bar No. 0097988
                                                     428 North Halifax Avenue
                                                     Daytona Beach, Florida 32118
                                                     (386) 255-0464
                                                     Office@LambertLaw.us




                                                6
